—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered December 13, 1999, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his right to a speedy trial pursuant to CPL 30.30 (1) was not violated. When the periods of delay attributable to the defendant’s pretrial motion to dismiss and to adjournments in his favor are excluded, the number of days chargeable to the People is less than the six months within which the People must be ready for trial (see People v Durette, 222 AD2d 692).
The defendant’s contention that his sentencing as a persistent felony offender violated his constitutional rights to notice and a jury trial pursuant to Apprendi v New Jersey (530 US 466) is without merit (see People v Rosen, 96 NY2d 329, cert denied 534 US 899).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit. Prudenti, P.J., Smith, Friedmann and Adams, JJ., concur.